32 So. 3d 659 (2010)
Kyle JOYNER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-0437.
District Court of Appeal of Florida, First District.
March 5, 2010.
Rehearing Denied April 16, 2010.
Kyle Joyner, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
Prior report: 4 So. 3d 76.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits. See Roper v. Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005); Hall v. State, 853 So. 2d 546 (Fla. 1st DCA 2003).
DAVIS, BENTON, and MARSTILLER, JJ., concur.